      Case 2:20-cv-00136-RMP     ECF No. 41   filed 03/04/21   PageID.370 Page 1 of 2




1
                                                                             FILED IN THE

2
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON




3                                                                   Mar 04, 2021
                                                                        SEAN F. MCAVOY, CLERK


4

5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
6

7
     KRISTINA T. STRONG,
8    individually and as Administrator of       NO: 2:20-CV-136-RMP
     the Estate of Matthew W. Strong,
9    deceased,

10                             Plaintiff,
                                                ORDER DISMISSING DEFENDANT
11         v.                                   GENUINE PARTS COMPANY
                                                WITH PREJUDICE
12   GENUINE PARTS COMPANY;
     HONEYWELL INTERNATIONAL,
13   INC, individually and as successor to
     Allied Signal Inc. and The Bendix
14   Corporation; NAPA (National
     Automotive Parts Association);
15   PNEUMO ABEX, LLC., individually
     as successor by merger to Pneumo
16   Abex Corporation successor in
     interest to Abex Corporation, f/k/a
17   American Brake Show Company,
     f/k/a American Brake Shoe and
18   Foundry Company, f/k/a The
     American Brake Material Corporation
19
                               Defendant.
20

21

     ORDER DISMISSING DEFENDANT GENUINE PARTS COMPANY WITH
     PREJUDICE ~ 1
      Case 2:20-cv-00136-RMP      ECF No. 41     filed 03/04/21   PageID.371 Page 2 of 2




1          BEFORE THE COURT is a Stipulated Motion to Dismiss with Prejudice

2    Defendant Genuine Parts Company, ECF No. 40. Having reviewed the Motion and

3    the record, the Court finds good cause to grant dismissal. Accordingly, IT IS

4    HEREBY ORDERED:

5          1. The Stipulated Motion to Dismiss with Prejudice Defendant Genuine Parts

6             Company, ECF No. 40, is GRANTED.

7          2. Plaintiff’s Complaint is dismissed with prejudice and without fees or

8             costs as to Genuine Parts Company only.

9          3. All other defendants and all other pending claims remain.

10         IT IS SO ORDERED. The District Court Clerk is directed to enter this

11   Order, enter judgment of dismissal with prejudice as to Defendant Genuine Parts

12   Company only, terminate Defendant Genuine Parts Company as a defendant in this

13   matter, and provide copies to counsel..

14         DATED March 4, 2021.

15
                                                   s/ Rosanna Malouf Peterson
16                                             ROSANNA MALOUF PETERSON
                                                  United States District Judge
17

18

19

20

21

     ORDER DISMISSING DEFENDANT GENUINE PARTS COMPANY WITH
     PREJUDICE ~ 2
